Exhibit 10.2


RESTRICTED STOCK AGREEMENT


CARDIOVASCULAR SYSTEMS, INC.
2017 EQUITY INCENTIVE PLAN


THIS AGREEMENT is made effective as of __________ ___, 20__, by and between
CARDIOVASCULAR SYSTEMS, INC., a Delaware corporation (the “Company”), and
_______________ (the “Participant”).


W I T N E S S E T H:


WHEREAS, the Participant is, on the date hereof, a key employee, officer,
director of, or a consultant or advisor to, the Company or a subsidiary of the
Company; and


WHEREAS, the Company wishes to grant a restricted stock award to the Participant
for shares of the Company’s Common Stock pursuant to the Company’s 2017 Equity
Incentive Plan (as the same may be amended from time to time, the “Plan”); and


WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock award to the Participant.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1.    Grant of Restricted Stock Award. The Company hereby grants to the
Participant on the date set forth above a restricted stock award (the “Award”)
for _________________ shares of Common Stock on the terms and conditions set
forth herein, which shares are subject to adjustment pursuant to Section 15 of
the Plan. The Company shall cause an entry to be made in the books of the
Company or its designated agent representing such shares of Common Stock in the
Participant’s name. Upon request, the Company shall cause to be issued one or
more stock certificates representing such shares of Common Stock in the
Participant’s name, and shall hold such certificate until such time as the risk
of forfeiture and other transfer restrictions set forth in this Agreement have
lapsed with respect to the shares represented by the certificate. The Company
may also place a legend in such book entry or on such certificates describing
the risks of forfeiture and other transfer restrictions set forth in this
Agreement providing for the cancellation of such certificates if the shares of
Common Stock are forfeited as provided in Section 2 below. Until such risks of
forfeiture have lapsed or the shares subject to this Award have been forfeited
pursuant to Section 2 below, the Participant shall be entitled to vote the
shares represented by such book entry or stock certificates, but the Participant
shall not have any other rights as a stockholder with respect to such shares.


2.    Vesting of Restricted Stock. The shares of Common Stock subject to this
Award shall be immediately vested and shall not be subject to any risks of
forfeiture.
 




--------------------------------------------------------------------------------




3.    General Provisions.


a.    Employment or Other Relationship. This Agreement shall not confer on the
Participant any right with respect to continuance of employment or other
relationship by the Company or any of its Subsidiaries, nor will it interfere in
any way with the right of the Company to terminate such employment or
relationship Nothing in this Agreement shall be construed as creating an
employment or service contract for any specified term between Participant and
the Company or any Subsidiary.


b.    280G Limitations. Notwithstanding anything in the Plan, this Agreement or
in any other agreement, plan, contract or understanding entered into from time
to time between Participant and the Company or any of its Subsidiaries to the
contrary (except an agreement that expressly modifies or excludes the
application of this Paragraph 4(b)), the lapse of the risks of forfeiture of
this Award shall not be accelerated in connection with a Change of Control to
the extent that such acceleration, taking into account all other rights,
payments and benefits to which Participant is entitled under any other plan or
agreement, would constitute a “parachute payment” or an “excess parachute
payment” for purposes of Code Sections 280G and 4999, or any successor
provisions, and the regulations issued thereunder; provided, however, that the
Administrator, in its sole discretion and in accordance with applicable law, may
modify or exclude the application of this Paragraph 4(b).
  
c.    Securities Law Compliance. Participant shall not transfer or otherwise
dispose of the shares of Stock received pursuant to this Agreement until such
time as counsel to the Company shall have determined that such transfer or other
disposition will not violate any state or federal securities laws. The
Participant may be required by the Company, as a condition of the effectiveness
of this restricted stock award, to provide any written assurances that are
necessary or desirable in the opinion of the Company and its counsel to ensure
the issuance complies with the applicable securities laws, including that all
Stock subject to this Agreement shall be held until such time that such Stock is
registered and freely tradable under applicable state and federal securities
laws, for Participant’s own account without a view to any further distribution
thereof, that the book entries or certificates (as applicable) for such shares
shall bear an appropriate legend or notation to that effect and that such shares
will be not transferred or disposed of except in compliance with applicable
state and federal securities laws.


d.    Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, pursuant and subject to
Section 15 of the Plan, certain changes in the number or character of the shares
of Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend, or otherwise) shall result in an
adjustment, reduction, or enlargement, as appropriate, in the number of shares
subject to this Award (i.e., Participant shall have such “anti-dilution” rights
under the Award with respect to such events, but, subject to the Administrator’s
discretion, shall not have any “preemptive” rights). Any additional shares that
are credited pursuant to such adjustment shall be subject to the same
restrictions as are applicable to the shares with respect to which the
adjustment relates.




--------------------------------------------------------------------------------






e.    Shares Reserved. The Company shall at all times during the term of this
Award reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.


f.    Withholding Taxes. To permit the Company to comply with all applicable
federal and state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that, if necessary, all applicable
federal and state payroll, income or other taxes attributable to this Award are
withheld from any amounts payable by the Company to the Participant. If the
Company is unable to withhold such federal and state taxes, for whatever reason,
the Participant hereby agrees to pay to the Company an amount equal to the
amount the Company would otherwise be required to withhold under federal or
state law prior to the transfer of any certificates for the shares of Stock
subject to this Award. Subject to such rules as the Administrator may adopt, the
Administrator may, in its sole discretion, permit Participant to satisfy such
withholding tax obligations, in whole or in part, by delivering shares of Common
Stock, including shares of Common Stock received pursuant to this Award, having
a Fair Market Value, as of the date the amount of tax to be withheld is
determined under applicable tax law, equal to the statutory minimum amount
required to be withheld for tax purposes. In no event may the Participant
deliver shares of Common Stock having a Fair Market Value in excess of such
statutory minimum required tax withholding. Participant’s election to deliver
shares for purposes of such withholding tax obligations shall be made on or
before the date that triggers such obligations or, if later, the date that the
amount of tax to be withheld is determined under applicable tax law.
Participant’s election to deliver shares for purposes of such withholding tax
obligations shall be irrevocable and shall be approved by the Administrator and
otherwise comply with such rules as the Administrator may adopt to assure
compliance with Rule 16b-3 or any successor provision, as then in effect, of the
General Rules and Regulations under the Securities and Exchange Act of 1934, if
applicable.


g.    Nontransferability. No portion of this Award for which the risks of
forfeiture have not lapsed may be assigned or transferred, in whole or in part,
other than by will or by the laws of descent and distribution.


h.    2017 Equity Incentive Plan. The Award evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
the Participant and is hereby incorporated into this Agreement. This Agreement
is subject to and in all respects limited and conditioned as provided in the
Plan. All capitalized terms in this Agreement not defined herein shall have the
meanings ascribed to them in the Plan. The Plan governs this Award and, in the
event of any questions as to the construction of this Agreement or in the event
of a conflict between the Plan and this Agreement, the Plan shall govern, except
as the Plan otherwise provides.


i.    Lockup Period Limitation. Participant agrees that in the event the Company
advises Participant that it plans an underwritten public offering of its Common
Stock in compliance with the Securities Act of 1933, as amended, Participant
will execute any lock-up agreement the Company and the underwriter(s) deem
necessary or appropriate, in their sole discretion, with such public offering.






--------------------------------------------------------------------------------




j.    Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and determines, in its sole discretion, that it is necessary to reduce the
number of Restricted Stock Awards so as to comply with any state securities or
Blue Sky law limitations with respect thereto, the Board of Directors of the
Company may accelerate the vesting of this Award (in full or in part), provided
that the Company gives Participant 15 days’ prior written notice of such
acceleration. Notice shall be deemed given when delivered personally or when
deposited in the United States mail, first class postage prepaid and addressed
to Participant at the address of Participant on file with the Company.


k.    Affiliate Compliance. Participant agrees that, if Participant is an
“affiliate” of the Company or any Affiliate (as defined in applicable legal and
accounting principles) at the time of a Change of Control, Participant will
comply with all requirements of Rule 145 of the Securities Act of 1933, as
amended, and the requirements of such other legal or accounting principles, and
will execute any documents necessary to ensure such compliance.


l.    Stock Legend. The Administrator may require that the certificates for any
shares of Common Stock purchased by Participant (or, in the case of death,
Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(c) and Paragraphs 4(i) through 4(k) of this
Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Paragraph 4(c) or
Paragraph 4(i) through 4(k).


m.    Scope of Agreement. This Agreement shall bind and inure to the benefit of
the Company and its successors and assigns and of the Participant and any
successor or successors of the Participant. This Award is expressly subject to
all terms and conditions contained in the Plan and in this Agreement, and
Participant’s failure to execute this Agreement shall not relieve Participant
from complying with such terms and conditions.


n.    Choice of Law. The law of the state of Minnesota shall govern all
questions concerning the construction, validity, and interpretation of this
Plan, without regard to that state’s conflict of laws rules.


o.    Severability. In the event that any provision of this Agreement shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.


p.    Arbitration. Any dispute arising out of or relating to this Agreement or
the alleged breach of it, or the making of this Agreement, including claims of
fraud in the inducement, shall be discussed between the disputing parties in a
good faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court for Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant




--------------------------------------------------------------------------------




to the provisions of this Agreement, and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement. Limited civil discovery shall be permitted for the
production of documents and taking of depositions. Unresolved discovery disputes
may be brought to the attention of the arbitrator who may dispose of such
dispute. The arbitrator shall have the authority to award any remedy or relief
that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded. The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.


ACCORDINGLY, the parties hereto have caused this Agreement to be executed as of
the day and year first above written.


CARDIOVASCULAR SYSTEMS, INC.




By:___________________________
Name:
Title:




________________________________
Participant








